DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11 line 4, the use of “itself” is improper.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatfield et al. (U.S. Patent 8,056,924 B2).
Regarding claim 1, Hatfield et al. (Figs. 1A-14) discloses an airbag cushion assembly 100, comprising: 
a curtain airbag module 110; 
a hanger 130, 230, 330, 430 configured to mount the curtain airbag module 110 within a vehicle, wherein the hanger 130, 230, 330, 430 comprises a head 235 and a hanger slot 134, 234, 334; and 
a tab 140, 150, 240, 250, 340, 440, 448, 449 coupled to the hanger 130, 230, 330, 430 and the curtain airbag module 110, wherein the tab 140, 150, 240, 250, 340, 440, 448, 449 comprises a tab slot 145, 245, 345, 445 for receiving the head 235 of the hanger 130, 230, 330, 430 therethrough, and wherein the tab 140, 150, 240, 250, 340, 440, 448, 449 is coupled to the hanger 130, 230, 330, 430 with the head 235 of the hanger 130, 230, 330, 430 extending through the tab slot 145, 245, 345, 445 and with at least a portion 150, 250, 340, 448 of the tab 140, 150, 240, 250, 340, 440, 448, 449 extending through the hanger slot 134, 234, 334.
Regarding claims 2, 3, 7, and 8
(claim 2) wherein the tab 140, 150, 240, 250, 340, 440, 448, 449 comprises a plurality of openings 144, 154, 160, 244, 254, 260, 360, 460, and wherein at least two openings of the plurality of openings are aligned (at least Figs. 2-5B, 7, 10, 12A-14);
(claim 3) wherein the tab 140, 150, 240, 250 comprises at least a portion having at least four layers 151, 152, 141, 142, 251, 252, 241, 242 (at least Figs. 6, 7, 12B); 
(claim 7) wherein the tab 140, 150, 240, 250, 440, 448, 449 comprises a first section 140, 240, 449 and a second section 150, 250, 448, and wherein the second section 150, 250, 448 comprises, at least in part, a narrower width than the first section 140, 240, 449 (Figs. 2, 4-7, 10-11C, 14);
(claim 8) wherein the width of the second section 150, 250, 448 is less than a length of the hanger slot 134, 234, and wherein the width of the first section 140, 240, 449 is greater than the length of the hanger slot 134, 234 (Figs. 2, 4-7, 10-11C, 14).
Regarding claim 16, Hatfield et al. (Figs. 1A-7) discloses a method for coupling a tab 140, 150 with a hanger 130 for mounting an airbag cushion module 110, the method comprising the steps of: 
extending a first section 150 of the tab 140, 150 through a slot 134 formed in the hanger 130 (at least Figs. 2-4); 
folding a first portion 151, 152 of the first section 150 of the tab 140, 150 against a second portion 151, 152 of the first section 150 of the tab 140, 150 to form a folded region 151, 152 (at least Figs. 2-4); 
inserting a portion of the hanger 130 through a tab slot 145 formed in a second section 140 of the tab 140, 150; and 

Regarding claims 19 and 20, Hatfield et al. (Figs. 1A-7) discloses the method, 
(claim 19) further comprising sewing the tab 140, 150 to a portion of the airbag cushion module 110 (via 124, Fig. 4, 5B, 7);
(claim 20) wherein the first section 150 of the tab 140, 150 comprises a plurality of openings 154, 154, and further comprising aligning at least two 154, 154 openings of the first plurality of openings (at least Figs. 2-5B, 7).
Claims 1-3, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheal et al. (U.S. Patent 8,240,701 B2).
Regarding claim 1, Cheal et al. (Figs. 1A-6) discloses an airbag cushion assembly 100, comprising: 
a curtain airbag module 110; 
a hanger 130, 230, 330 configured to mount the curtain airbag module 110 within a vehicle, wherein the hanger 130, 230, 330 comprises a head 135 and a hanger slot 134, 234; and 
a tab 140, 150, 240, 340, 348, 349 coupled to the hanger 130, 230, 330 and the curtain airbag module 110, wherein the tab 140, 150, 240, 340, 348, 349 comprises a tab slot 145, 245, 345 for receiving the head 135 of the hanger 130, 230, 330 therethrough, and wherein the tab 140, 150, 240, 340, 348, 349 is coupled to the hanger 130, 230, 330 with the head 135 of the hanger 130, 230, 330 extending through 
Regarding claims 2, 3, 7, and 8, Cheal et al. (Figs. 1A-6) discloses the airbag cushion assembly 100,
(claim 2) wherein the tab 140, 150, 240, 340, 348, 349 comprises a plurality of openings, and wherein at least two openings of the plurality of openings are aligned (at least Figs. 2, 5A, 5B, 6);
(claim 3) wherein the tab 140, 150 comprises at least a portion having at least four layers 151, 152, 141, 142 (at least Fig. 4B); 
(claim 7) wherein the tab 140, 150, 340, 348, 349 comprises a first section 140, 349 and a second section 150, 348, and wherein the second section 150, 348 comprises, at least in part, a narrower width than the first section 140, 349 (Figs. 2-3C, 6);
(claim 8) wherein the width of the second section 150, 348 is less than a length of the hanger slot 134, 234, and wherein the width of the first section 140, 349 is greater than the length of the hanger slot 134, 234 (Figs. 2-3C, 6).

Allowable Subject Matter
Claims 4-6, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-15 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675. The examiner can normally be reached Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197  



JOSELYNN Y. SLITERIS
Examiner
Art Unit 3616



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3614                                                                                                                                                                                             
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614